220 P.3d 444 (2009)
231 Or. App. 659
Arlen Porter SMITH, Plaintiff-Appellant,
v.
STATE of Oregon, acting by and through the DEPARTMENT OF CORRECTIONS and the Oregon State Police, Defendant-Respondent.
02C12218, A141457.
Court of Appeals of Oregon.
Submitted on October 2, 2009.
Decided November 4, 2009.
Arlen Porter Smith filed the briefs pro se.
John R. Kroger, Attorney General, Jerome Lidz, Solicitor General, and Samuel A. Kubernick, Assistant Attorney General, filed the brief for respondent.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and ROSENBLUM, Judge.
PER CURIAM.
Plaintiff appeals a supplemental judgment for filing fees that previously had been deferred. On appeal, plaintiff contends that the court erred in entering the supplemental judgment without making a determination that he had the ability to pay the fees. The state concedes that the trial court erred in that regard. We agree and accept that concession. See State ex rel. Baker v. Cook, 171 Or.App. 719, 16 P.3d 1184 (2000) (citing former ORS 21.605(1)(a) (1999), repealed by Or. Laws 2007, ch. 493, §§ 18, 18a; holding that the trial court erred in imposing an obligation to pay previously deferred filing fees).
Reversed.